COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Elizabeth A. Lousteau and Brett Clanton v. Jaime L. Noriega
                            and Sonia A. Noriega

Appellate case number:      01-15-00254-CV

Trial court case number:    2013-35448-B

Trial court:                151st District Court of Harris County

       Appellees, Jaime L. Noriega and Sonia A. Noriega, have filed a “Partially
Opposed Motion to Stay Briefing Schedule,” requesting that we suspend the briefing
schedule pending consolidation of this appeal with the appeal in cause number 01-15-
00341-CV and appellants’ filing an amended brief in the consolidated appeal.
Alternatively, appellees request a thirty-day extension of time in which to file their brief
in this appeal. Appellees’ request to suspend the briefing schedule in this appeal is
denied. Appellees’ request for an extension of time to file their brief is granted.
Appellees’ brief in this appeal is due to be filed within thirty days of the date of this
order.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                       Acting individually      Acting for the Court

Date: October 13, 2015